 1

 2

 3

 4

 5

 6

 7                           UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8
      BRENDA CANNON,
 9                                                         CASE NO: C19-804 RSM
                 Plaintiff,
10        v.                                               STIPULATED ORDER EXTENDING
                                                           DEADLINES
      COMMUNICATION COMPONENTS, INC;
11    DENNIS NATHAN and PAT CERULLI,
12    and DOES 1-50,
                          Defendants.
13
            This matter came before the Court on the Stipulated Motion to Extend Deadlines. The
14
     Court having reviewed the Motion and the record herein, and finding that good cause exists to
15
     grant the relief requested, now therefore, it is hereby:
16
            ORDERED that the deadline for Defendant Communication Components, Inc. (“CCI”)
17
     to answer, move, or otherwise respond to Plaintiff’s Complaint herein is extended to August 2,
18
     2019; and it is further
19
            ORDERED that the following extended deadlines shall govern this proceeding:
20
      Deadline for Defendant CCI to answer, move, or otherwise         August 2, 2019
21
      respond to Plaintiff’s Complaint
22
      Deadline for FRCP 26(f) Conference                               August 16, 2019
23
      Initial Disclosures Pursuant to FRCP 26(a)(1)                    August 23, 2019
24    Combined Joint Status Report and Discovery Plan as Required      August 30, 2019
25    by FRCP 26(f) and Local Civil Rule 26(f)
26


      STIPULATED ORDER EXTENDING DEADLINES - 1
 1          Dated this 18th day of July 2019.

 2

 3
                                                 A
                                                 RICARDO S. MARTINEZ
 4                                               CHIEF UNITED STATES DISTRICT JUDGE

 5
     Presented by:
 6
     DBS LAW
 7
     By s/ Dominique R. Scalia
 8      Dominique R. Scalia, WSBA No. 47313
 9       Jeffrey K. Daman
         Pro Hac Vice
10       Daman & Associates, LLP
         1500 Walnut Street, 21st Floor
11       Philadelphia, PA 19103
         Phone: 484-775-0468
12       Email:     Jeffrey.daman@damanllp.com
13       Attorneys for Plaintiff Brenda Cannon
14

15   WILLIAMS KASTNER & GIBBS PLLC

16   By s/ Josephine Burnet Vestal____________
        Josephine Burnet Vestal, WSBA No. 5849
17
        Attorney for Defendants
18      Communications Components, Inc.,
        Dennis Nathan and Patrick Cerulli
19
         Richard L. Ravin, Esq.
20       Pro Hac Vice
         Hartman & Winnicki, P.C.
21
         74 Passaic Street,
22       Ridgewood, NJ 07450
         Phone: 201-967-8040
23       Fax:    201-967-0590
         E-Mail: Rick@Ravin.com
24
         Attorneys for Defendants
25
         Communications Components, Inc.,
26       Dennis Nathan and Patrick Cerulli


      STIPULATED ORDER EXTENDING DEADLINES - 2
